Case 09-18639-RG      Doc 34   Filed 04/15/19 Entered 04/15/19 10:09:29   Desc Main
                               Document      Page 1 of 3



VIRGINIA E. FORTUNATO, L.L.C.
One Kinderkamack Road
Hackensack, New Jersey 07601
Tel.    201-673-5777


Virginia E. Fortunate, Esq. #VEF-0787
Attorney for Debtor, Tammy Hill


 In    Re;                               UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEW JERSEY


 TAMMY HILL,                             Case No.    09-18639/RG

             Debtor                      Chapter 7

                                         NOTICE OF MOTION TO REOPEN CASE
                                         PURSUANT TO 11 U.S.C.       SECTION
                                         350 (b) ; TO PERMIT DEBTOR TO AMElb
                                         SCHEDULES PURSUANT TO FED.        BANKR.
                                         P. 1009(a); REQUEST THAT NICHOLAS
                                         J. DELZOTTI, CHAPTER 7 TRUSTEE, BE
                                         REAPPOINTED AS TRUSTEE; AND IMPOSE
                                         A STAY AS TO THE SHERIFF' S SALE DATE
                                         OF MAY 9, 2019 AS TO DEBTOR'S REAL
                                         PROPERTY LOCATED AT 7411 JFK
                                         BOULEVARD EAST, UNIT 303, NORTH
                                         BER6EN, NEW JERSEY 07047 PENDING
                                         REVIEW AND DETERMINATION BY THE
                                         TRUSTEE AS TO VALUE OF DEBTOR'S
                                         PERSONAL    INJURY CLAIMS


                                         Hearing Date:     May 6, 2019
                                                           a t 10:00 a.m.




     The debtor has filed papers with the Court for an Order to permit
the debtor to amend schedules pursuant to Section 350(b); to Permit
the Debtor to Amend Schedules Pursuant to Fed. R. Bankr. P. 1009(a);
Request that Nicholas J. Delzotti, Chapter 7 Trustee, be Reappointed
as Trustee; and Impose a Stay as to the Sheriff's Sale Date of May
9, 2019 as to Debtor's Real Property Located at 7411 JFK Boulevard
East, Unit 303, North Bergen, New Jersey 07047 Pending Review and
Determination by the Trustee as to Value of Debtor's Personal Injury
Claims; and for other such relief as the Court may deem appropriate.
Case 09-18639-RG        Doc 34   Filed 04/15/19 Entered 04/15/19 10:09:29    Desc Main
                                 Document      Page 2 of 3




     Your rights may be affected.     You should read these papers
carefully and discuss them with your attorney, if you have one in
this bankruptcy case.  (If you do not have any attorney, you may wish
to consult one.)

     If you do not want the Court to permit the debtor to amend
schedules pursuant to Fed. Bankr. P. 1009(a) 11 U.S.C. Section
350(b),etc. or if you want the Court to consider your view on the
motion, then within seven (7) days prior to the scheduled hearing
you or your attorney must:

        File with the Court a written request for a hearing (or, if the
Court    requires a written response, an answer, explaining your
positions) at:

             United States Bankruptcy Court
             P.O.   Box 1352
             Newark,      New Jersey          07101-1352


     If you mail your response to the Court for filing, you must mail
it early enough so the Court will receive in, on, or before the date
stated above.


        You must also mail a copy to:

Virginia E.      Fortunato,      L.L.C.       Nicholas J.      Delzotti, Trustee
One Kinderkamack Road                         P.O.   Box 20117
Hackensack,      N.J.    07601                Newark,   N.J.    07101

Office of the United States Trustee
One   Newark Center
1085 Raymond Boulevard -             Suite 2100
Newark,   N.J.    07102

            ATTEND      THE   HEARING SCHEDULED TO BE HELD BEFORE


Honorable:          Rosemary Gambardella
Date:               May 6, 2019
Time:               10:00     a.m.
Place:              United States Bankruptcy Court
                    Martin Luther King Federal Building
                    50 Walnut        Street    -   Third Floor
                    Courtroom 3E
                    Newark,      New Jersey
Case 09-18639-RG   Doc 34   Filed 04/15/19 Entered 04/15/19 10:09:29   Desc Main
                            Document      Page 3 of 3



     Pursuant to D.N.J. LBR 9013-2 et seq., if you wish to contest
the within motion, you must file with the Office of the Clerk of the
United States Bankruptcy Court,          responding papers stating with
particularity the basis of your opposition to the within motion. A
copy of the proposed Order which is sought is enclosed with this
Motion.


     If you or your attorney do not take steps, the Court may decide
that you do not oppose the relief sought in the motion or objection
and may enter an Order granting that relief.

      Statement    of   Non-Necessity    of   Brief:   The   movant    certifies
pursuant to D.N.J.      LBR 9013(1)(3)   that the within motion involves
commonly questions or law and fact and does not involve complex or
novel issues such as to require the submission of a legal brief.


DATED: April 15,    2019                  /s/Virginia E. Fortunato
                                          VIRGINIA E. FORTUNATO, ESQ.
                                          Attorney for Debtor
